Citation Nr: 0605203	
Decision Date: 02/23/06    Archive Date: 03/01/06

DOCKET NO.  00-20 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hepatitis C. 
 
2.  Entitlement to service connection for porphyria cutanea 
tarda.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from July 1972 until 
September 1973.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from an October 1999 
rating decision of the Cleveland, Ohio Regional Office (RO) 
that denied service connection for hepatitis C and porphyria 
cutanea tarda.

The case underwent development at the Board in February 2003 
and was remanded in September 2003.

The case has been advanced on the docket due to the veteran's 
serious illness. 38 C.F.R. § 20.900(c) (2005).


REMAND

In correspondence to the Board dated in January 2006, the 
accredited representative requests that the veteran be 
afforded a videoconference hearing at the RO.  It was noted 
that since the request was being submitted more than 90 days 
following the notice of initial certification and transfer of 
records to the Board, good cause was being presented pursuant 
to 38 C.F.R. § 20.1304 (2005) to effectuate the hearing.

The representative stated that in a July 2005 medical opinion 
requested by the Board, the examiner referred to certain 
unknown chronological factors that were crucial to an opinion 
relative to the veteran's claim.  It was felt that allowing 
the veteran to present testimony on the issue was of utmost 
importance to clarify the issue.

The Board views the correspondence from the veteran's 
representative as meeting the requirements for good cause to 
request for a hearing under 38 C.F.R. § 20.1304 (b) (ii), and 
will remand the case so that a hearing may be scheduled for 
the veteran before a member of the Board via videoconference.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
videoconference hearing before a member 
of the Board.  All appropriate notice 
should be provided to the veteran and 
his representative.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


